Citation Nr: 1609965	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating (evaluation) in excess of 10 percent for lumbar degenerative disc disease status post fusion surgery (back disability). 

2. Entitlement to a separate compensable evaluation for a neurologic abnormality secondary to the Veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 2008.  For his service, the Veteran was awarded the Legion of Merit, the Army Commendation Medal, and the Meritorious Service Medal, among other awards. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted a noncompensable evaluation for the Veteran's back disability, effective December 1, 2008.   In a March 2012 rating decision, the RO increased the Veteran's evaluation to 10 percent, effective December 1, 2008. 

This matter came before the Board in July 2015, at which time the Board remanded for additional medical records and a VA examination.  The Board is satisfied that there has been substantial compliance with the July 2015 Board remand.  Specifically, the RO mailed a letter to the Veteran in September 2015 and requested information that would allow the RO to obtain additional evidence.  Private medical records were received and associated with the file.  Additionally, the Veteran was afforded an adequate VA examination in October 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a neurologic abnormality secondary to the Veteran's service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's back disability has been manifested by pain and forward flexion to greater than 60 degrees. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbar degenerative disc disease status post fusion surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In March 2009, the RO mailed the Veteran a letter that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private medical records, and the Veteran's statements.  The claims file also includes an adequate medical examination from December 2015, conducted in compliance with the Board's remand.  It was based on an in-person examination of the Veteran, included range of motion testing for the lumbar spine, and addressed the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board thus finds that VA's duty to assist has been satisfied. 

Disability Ratings in General

The Veteran requests a disability rating in excess of 10 percent for his back disability.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability has been evaluated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the Veteran's case, his disability is rated under the general rating formula for diseases and injuries of the spine.  To warrant a rating in excess of 10 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Back Disability Analysis

In June 2004, the Veteran was involved in a helicopter crash during which he experienced a spinal L2 burst fracture.  After the crash, the Veteran underwent surgical repair without complication, to include a posterior fusion of L1 to L3 with placement of bone graft material.  The Veteran contends that his compensation rating does not accurately reflect his back disability, and that he experiences constant low back pain.  The Veteran's VA medical records from March 2009 to November 2015 were associated with the record, and document the Veteran's consistent complaints of back pain with radiation below the knee and chronic low back pain. 
The Veteran was afforded three VA examinations to assist in evaluating his back disability.  In July 2008, upon physical examination prior to discharge, the Veteran had forward flexion to 90 degrees without pain, and there was no additional reduced range of motion following repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no evidence of tenderness to palpation or muscle weakness.  The Veteran reported that there was no additional limitation during flare-ups and that he did not use mechanical aids.  

In his substantive appeal, the Veteran contended that the July 2008 examination inadequately represented the degree of impairment he experienced on a regular basis.  The Veteran stated he reported experiencing weekly pain significant enough to require rest, but that his contentions were not accurately represented in the opinion.  He further contended that the examiner performed very few physical tests and based his opinion primarily on their conversation. 

The Veteran was afforded a second examination for his back disability in April 2011.  The Veteran reported experiencing decreased motion, stiffness, and constant mild lower back pain on a daily basis with radiation into the left buttock, but no fatigue, spasms, or weakness.  He also reported no limitations to walking and that he did not require the use of assistive devices.  The Veteran did not have ankylosis or incapacitating episodes of spine disease.  There was no evidence of muscle spasms, muscle atrophy, guarding, or weakness, but there was pain with motion and tenderness.   An initial range of motion test showed forward flexion to 75 degrees with no objective evidence of pain on active range of motion.  The examiner reported that there was no additional limitation or pain following repetitive motion testing.  The sensory examination findings were normal.   The Veteran's back disability affected his occupational activities, including lifting, carrying, and reaching.  He also had pain at work and used a pillow while seated.   The examiner noted that the Veteran did miss work for headaches but that the headaches were unrelated to his back disability.  

The Veteran was afforded a third examination, pursuant to Board remand, in December 2015.  The Veteran reported mild lower back pain and intermittent moderate to severe lower back pain with shooting pain to his right or left buttocks.  He reported flare-ups with severe lower back pain that occurred approximately twice per month and lasted for one day.  Upon an initial range of motion test, the Veteran had forward flexion to 80 degrees.  The examiner noted pain during forward flexion but stated it did not result in or cause functional loss.  Upon repetitive use testing, the Veteran did not experience additional loss of function or range of motion.  The examiner stated, however, that he was unable to determine whether pain, weakness, fatigability, or incoordination would limit functional ability with repeated use because the examination was not conducted after prolonged use of the back.  The examiner noted that the examination was not conducted during a flare-up and that it is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  He further noted that he was unable to determine whether pain, weakness, fatigability, or incoordination would limit functional ability during flare-ups without mere speculation because the examination was not conducted during flare-ups.  

The examiner's physical findings included tenderness and muscle spasms that do not result in abnormal gait or abnormal spinal contour.  There was normal muscle strength and no muscle atrophy, and the Veteran did not report using assistive devices for normal mode of locomotion.  The examiner noted there was no evidence of radicular symptoms or other neurologic abnormalities related to the back disability.  The examiner stated the Veteran did not have intervertebral disc syndrome or ankylosis.   The examiner concluded that the Veteran's back disability did not impact his ability to work.  

The record also contains Department of Defense medical records from June 2006 to April 2015.  In a July 2008 follow-up for back pain at a neurosurgery clinic, the Veteran's range of motion of the thoracolumbar spine was "excellent" despite his spinal fusion.  Motor, sensory, and reflex examinations of lower extremities proved intact.  Records from February 2009, during a visit for chronic back pain complaints, show that the Veteran had tenderness on palpation and pain from motion, but thoracolumbar spinal motion was normal.  There were also physical therapy records from Walter Reed Military Medical Center from February to April 2009.  In February 2009, a range of motion test showed lumbar flexion to 81 degrees, without radicular pain, but with numbness in the lumbar region.  During these visits, the Veteran's average reported pain levels were 3 out of 10.   

In addition, the Veteran's private physicians submitted documentation of his range of motion ability and reported symptomatology.   Private records from an orthopedist, Dr. C.H.H., show that the Veteran had minimal low back pain with lumbar flexion in March 2009.  Additional records were submitted by a Dr. J.H.H in which he reported treating the Veteran weekly from June 2013 to December 2013.  During this time, the Veteran's range of motion "did not change much except he does not have pain upon forward flexion 60/60, Ext 20/25, RLF 25/25 w/P, LLF 25/25 w/P."  The Veteran also had minor pain with running and prolonged sitting.  The physician concluded that the Veteran would likely always have discomfort or mild pain in the L1-L3 area.  

In consideration of the medical and lay evidence, the Board finds that the Veteran's back disability does not warrant an evaluation higher than 10 percent for the entire period on appeal.  The April 2011 and December 2015 VA examinations show that the Veteran had flexion greater than 60 degrees with pain, and that the Veteran did not experience additional functional loss after repetitive use testing.  The examinations further showed that, while the Veteran's occupational activities were affected, his back disability did not cause him to miss work.  The Board finds that these opinions are highly probative because they were based on in-person examinations of the Veteran and an accurate factual history, and the necessary objective findings were made.  Moreover, they are consistent with the Department of Defense treatment records which show that the Veteran had lumbar flexion to 81 degrees in 2009. 

The Board acknowledges that the Veteran's private medical records from Dr. J.H.H. report that the Veteran did "not have pain upon forward flexion 60/60."  It is unclear from the record what methodology the physician used when measuring the Veteran's range of motion, and whether "60/60" constitutes full range of motion or flexion to 60 degrees.  The Board finds, however, that the VA examinations and Department of Defense medical records are adequate and more probative evidence of the Veteran's disability and use methodology consistent with VA regulations.  As such, the Board can evaluate the level of disability of the Veteran lumbar spine with the adequate and probative evidence of record.  The Board thus finds that the Veteran is not entitled to a rating in excess of 10 percent.   

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).
With respect to the first prong of Thun, the Board finds that no referral for extraschedular consideration is required.  The Veteran complains that his disability affects his ability to sit for prolonged periods and his ability to lift and carry items.  Motion limited by factors such as pain, stiffness, and weakness is incorporated into the schedular rating criteria for the musculoskeletal system.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.   To the extent that the Veteran complains of pain radiating to his legs, this matter is being addressed in the remand below.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed and the evidence does not show that the Veteran's unemployable as a result of his service-connected disabilities.   A claim for TDIU, therefore, has not been raised.

ORDER

Entitlement to an initial in excess of 10 percent for lumbar degenerative disc disease status post fusion surgery is denied.

REMAND

The Veteran's medical records show that the Veteran has consistently complained of back pain with radiation below the knee.  During the April 2011 VA examination, the Veteran similarly complained of constant mild lower back pain with radiation into the left buttock, but the sensory examination findings were normal.  Again, during the December 2015 examination, the Veteran reported lower back pain with shooting pain to his right or left buttocks, and the examiner indicated that there was no evidence of radicular symptoms or other neurologic abnormalities.   Moreover, the February 2009 Department of Defense medical record shows that the Veteran had numbness in the lumbar region.  When rating a spine disability, any associated objective neurologic abnormalities, must be separately evaluated.  The Board finds that the conflicting medical evidence has raised the issue as to whether the Veteran's radiating pain and numbness is related to his service-connected back disability.   The Board does not have enough evidence before it to make a determination at this time, and will remand this issue to the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination regarding the Veteran's complaints of radiating pain and numbness.  

The examiner should determine whether the Veteran has any associated objective neurologic abnormalities, including radiculopathy, related to his service-connected back disability. 

If the answer is yes, the examiner should provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurologic abnormality was caused by or aggravated by his service-connected back disability.  If the examiner finds that the disorder was aggravated by the back disability, or any residuals or complications thereof, the examiner shall provide an opinion to the extent possible regarding the baseline level of severity of the radicular symptoms prior to onset of aggravation.

The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

The examiner is asked to address the Veteran's complaints of numbness in his February 2009 Department of Defense medical record and complains of radiating pain in his VA treatment records and VA spine examinations in April 2011 and December 2015.

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


